Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 1 of 58




           EXHIBIT D
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 2 of 58
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 3 of 58




              Native excel file, tab named

                    OVERVIEW
               Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 4 of 58
OVERVIEW


CRE Bushkill Group, LLC ("CRE", an Exploria Subsidiary) owns these Timeshare Notes. Resorts
Group, Inc. ("RGI") owns these Timeshare Note Payments inclusive of Principal, Interest, Late Charges
& NSF Fees.


CRE Services these Timeshare Notes in Bushkill, and CRE handles all of the Timeshare Note
Collections & Customer Service in Bushkill. RGI pays CRE to do this each month. RGI has agreed that
CRE can hire Concord as sub-servicer. RGI will continue to pay CRE for Timeshare Note Servicing,
Collections & Customer Service. CRE will continue to handle all of the Timeshare Note Collections and
Customer Service in Bushkill, but will convert the automated servicing to Concord.



Notably, CRE successfully converted the servicing of its own Bushkill Timeshare Notes to Concord last
year - the very same Loan Types at the very same resorts (Tree Tops & Fairway). They were serviced
on the very same Bushkill platform - so the field matches, data reconciliations, accruals, posting rules,
and & etc. should be very similar. Also, CRE already successfully converted the Maintenance Fees for
the Obligors/Intervals on these Timeshare Notes.


RGI is in daily contact with Dennis Rogers and other CRE Collections personnel, helping to manage the
Timeshare Note payments & delinquency. It is expected that Concord's Interlink, C2,
Review/Comments, and other metric & analytic functionalities will help RGI with account review, and
should help RGI provide more informed guidance in its contacts with Bushkill.


These Timeshare Notes and Timeshare Note Payments are pledged to Western Alliance Bank ("WAB")
to secure an RGI Hypothecation Loan. Only RGI has guaranteed this Hypothecation Loan - CRE is
neither a Borrower nor Guarantor on the RGI Hypothecation Loan.


All of the Timeshare Note Payments are deposited into RGI's Lockbox Account. RGI's LockBox
Account is presently at PNC, but can be moved to Chase when Concord becomes the sub-servicer.
WAB has a DACA on RGI's PNC Lockbox, and sweeps all of the Timeshare Note Payments to pay-
down RGI's Hypothecation Loan. WAB will have a DACA on RGI's new Chase LockBox.



RGI sold CRE a Minority Participation in these Timeshare Note Payments. Once the WAB
Hypothecation Loan has been fully repaid, CRE will begin receiving a share of the remaining Note
Payments from RGI every month.


Because of the Servicer/Sub-Servicer relationship and the Portfolio Participation, both CRE and RGI will
counter-sign this PSQ to indicate their approval.


Approved:
            Resorts Group, Inc.        Date
     Name: ___________________________________
      Title: ___________________________________


Approved:
            CRE Bushkill Group, LLC    Date
     Name: ___________________________________
      Title: ___________________________________
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 5 of 58




              Native excel file, tab named

                     CONCORD
                           Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 6 of 58




                                                                                                     Status Color Key:

                                                                                                  Pending - Critical for Launch
                                                                                                       Pending/Question
                                                                                                          In Progress
                                                                                                           Completed


Pre-Servicing Questionnaire

CONCORD TEAM
                                                     Name                     Phone                        Email
Relationship Manager                          Vedrana Mirkovic         800-685-8736 x1276    vmirkovic@concordservicing.com
Director of Implementation                       Vedran Veric          800-685-8736 x1239    vveric@concordservicing.com
VP of Client Relationship                      Lorena Montano          800-685-8736 x1250    LMontano@concordservicing.com
Director of Product Development              Eric St. Hilaire-Smith    800-685-8736 x1238    estsmith@ConcordServicing.com




SIGNOFF
          Party                                                       Name / Title / Date
Resorts Group, Inc.               Harry Van Sciver                     508-428-3458          hvansciver@resortsgroup.com
Resorts Group, Inc.               Mark Turner                          570-460-9745          mturner@resortsgroup.com
Western Alliance Bancorp          Dan Jurgiewich                       602-346-7334          DJurgiewich@westernalliancerf.com
Exploria                          Dennis Rogers                        570-588-6661, x2235   drogers@exploriaresorts.com
Exploria                          Jeremy Eakin                         352-432-2323, x9591   jeakin@exploriaresorts.com




                                                                                                                                  1 of 1
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 7 of 58




              Native excel file, tab named

      CONTACT INFORMATION
                                  Case
Pre-Servicing Questionnaire - Contact    1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 8 of 58
                                      Information
   CLIENT
                                    Name                Phone                     Email                    Fax          Address               City         State    Zip
   Primary Contact           Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                      P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Operations
   Technical Contact (IT)    MELISSA WYKLE        407-902-2643 X1117     mykle@exploriaresorts.com                    25 Town Center        Clermont        FL     34714
                                                                                                                    Boulevard, Suite C,
                                                                                                                    Clermont, FL 34714

   Reporting                 Harry Van Sciver        508-428-3458          hvswhitebriar@aol.com         508-428-   Resorts Group, Inc.   Marstons Mills   MA      02648
                                                                                                           0607     c/o WFC 575 Mistic
                                                                                                                      Drive, Marstons
                                                                                                                      Mills, MA 02648

   Invoicing (Concord's Fees) Dennis Rogers       570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                       P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Accounting                Jeremy Eakin         352-432-2323, x9591    jeakin@exploriaresorts.com                   25 Town Center        Clermont        FL     34714
                                                                                                                    Boulevard, Suite C,
                                                                                                                    Clermont, FL 34714

   Banking Relationship      Dan Jurgiewich          602-346-7334       djurgiewich@westernalliancerf.               Western Alliance        Phoenix        AZ     85004
                                                                                    com                              Bancorporation,
                                                                                                                        One East
                                                                                                                    Washington Street,
                                                                                                                       Suite 1400
   Customer Service          Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                      P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Collections               Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                      P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Maintenance
   Original Documents        Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                      P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Account Histories         Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                      P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Reservations              Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                                                                                                                      P.O. Box 447,
                                                                                                                    Bushkill, PA 18324-
                                                                                                                           0447
   Legal/Compliance          Dennis Rogers        570-588-6661, x2235   drogers@exploriaresorts.com                  Exploria Resorts        Bushkill       PA     18324
                             (Copies To H. Van                                                                        P.O. Box 447,
                             Sciver, Tom Casale                                                                     Bushkill, PA 18324-
                             & Mark Turner)                                                                                0447

   Marketing
   Quality




                                                                                                                                                                           1
                                  Case
Pre-Servicing Questionnaire - Contact    1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 9 of 58
                                      Information
   Risk                          Dennis Rogers             570-588-6661, x2235      drogers@exploriaresorts.com                   Exploria Resorts      Bushkill      PA     18324
                                 (Copies To H Van                                                                                  P.O. Box 447,
                                 Sciver & Mark                                                                                   Bushkill, PA 18324-
                                 Turner)                                                                                                0447
   Fraud                         Dennis Rogers             570-588-6661, x2235      drogers@exploriaresorts.com                   Exploria Resorts      Bushkill      PA     18324
                                 (Copies To H Van                                                                                  P.O. Box 447,
                                 Sciver & Mark                                                                                   Bushkill, PA 18324-
                                 Turner)                                                                                                0447
   Other (Copies of All          Mark Turner             570-460-9745              mturner@resortsgroup.com                      Resorts Group, Inc.   Stroudsburg    PA     18360
   Reporting)                                                                                                                     819 Ann Street,
                                                                                                                                  Stroudsburg, PA
                                                                                                                                       18324


   PRIOR SERVICER
                                                                                                                           Fax       Address             City        State    Zip
   Primary Contact                   Dennis Rogers         570-588-6661, x2235      drogers@exploriaresorts.com                   Exploria Resorts      Bushkill      PA     18324
                                                                                                                                   P.O. Box 447
   Operations
   Technical Contact (IT)        MELISSA WYKLE             407-902-2643 X1117        mykle@exploriaresorts.com                     25 Town Center       Clermont      FL     34714
                                                                                                                                 Boulevard, Suite C,
                                                                                                                                 Clermont, FL 34714

   Account Histories

   INVOICING

   Are separate invoices or       No. Concord is sub-
   special segregations            servicer for CRE
   required for the billing of    Bushkill Group, LLC
   Concord’s servicing fees?
      If yes - Please describe



   Within a few days after the end of each month, an invoice for servicing fees will be sent to you by first class mail.
   If you wish to have this invoice sent by a different method, please indicate

                                   Please check one
   Overnight mail - 1-day delivery
   Overnight mail - 2-day delivery
   FAX number - same day as mail date
                                                         jeakin@exploriaresorts.
                                                                                 drogers@exploriaresorts.com
   Email (pdf file - please provide e-mail address)              com
   Other - please describe




                                                                                                                                                                                     2
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 10 of 58




               Native excel file, tab named

                    PORTFOLIO
                              Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 11 of 58
Pre-Servicing Questionnaire - Portfolio

   CLIENT
                                                                                                                                           Notes
                                  Client Name                                                  Exploria Resorts - Bushkill Group

                                  Address                                                      25 Town Center BLVD
                                  City/State/Zip                                               Clermont, FL 34711
                                  Phone
                                  FAX
                                  Website
                                  Email
        Overnight Mail Address
                                  Address
                                  City/State/Zip


   PROJECT
                                                                                                                                   Notes
                                  Project Name                                                 RGI PARTICIPATION
                                                                                               PORTFOLIO CONVERSION
                                  Address                                                      25 Town Center BLVD
                                  City/State/Zip                                               Clermont, FL 34711
                                  Phone
                                  FAX
                                  Website
                                  Email
        Overnight Mail Address
                                  Address
                                  City/State/Zip
               Type of Business
                                  Please describe the type(s) of products/services
                                  provided by your organization.

                    Please Note: If you have more than 1 project, please provide details for each.

   LENDER
                                                                                                                                           Notes
                                  Lender Name                                                     Western Alliance Bancorp
                                  Address                                                        One East Washington Street,
                                                                                                         Suite 1400
                                  City/State/Zip                                                     Phoenix, AZ 85004
                                  Phone
                                  FAX
                                  Email                                                        djurgiewich@westernalliancerf.co
                                                                                                             m
            Finance Arrangement                                                                   Please Check All That Apply
                                  Hypothecation or line of credit secured by your                             x
                                  contracts.
                                  Purchase of contracts.
                                  Securitization.
                                    If a securitization, please indicate who is, or will be,
                                    doing the following:
                                        - Subservicer
                                        - Master servicer

                                                                                                                                                   1
                              Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 12 of 58
Pre-Servicing Questionnaire - Portfolio

                                   - Backup servicer                                    Not Securitization, But Equiant is     Equiant will remain Back-up Servicer
                                                                                               Back-Up Servicer
            Lender Approval
                              The following items may require lender approval before any action can be taken on accounts by Concord
                              (in accordance with agreements):



                              Cancellations                                            No Lender Approval Needed             RGI approves, WAB reviews ex post
                                                                                                                             facto.
                              Due Date Changes                                         No Lender Approval Needed             Ok within Month. NO EXTENSIONS
                              Interest Paid-To Date Changes                            Lender Review Needed                  RGI approves, WAB reviews ex post
                                                                                                                             facto.
                              Balance Write-Offs                                       Lender Review Needed                  RGI approves, WAB reviews ex post
                                                                                                                             facto.
                              Non-Cash Payments                                        No Lender Approval Needed
                              Payment Adjustments                                      No Lender Approval Needed             RGI approval needed
                              Lender Code Changes                                      N/A
                              Certain Account Code Changes                             No Lender Approval Needed             RGI approval needed
                              Payment Amount Changes                                   No Lender Approval Needed             RGI approval needed
                              Late Charge Amount Changes                               No Lender Approval Needed             RGI approval needed
                              Interest Rate Changes                                    No Lender Approval Needed             RGI approval needed
                              Impound Amount Changes                                   N/A
                              Term/Maturity Changes                                    No Lender Approval Needed             RGI approval needed
                              Assumptions                                              No Lender Approval Needed             RGI approval needed
                              Discounts                                                No Lender Approval Needed             RGI approval needed
                              Upgrades                                                 Lender Review Needed                  RGI approves, WAB reviews ex post
                                                                                                                             facto.
                              Original Document Release                                N/A                                   Equiant is Custodian, not Concord
                              Is there a pre-existing arrangement or blanket           Yes                                   Upgrades can be taken off ACH &
                              approval for any of these items?                                                               Billing immediately, Closure requires
                                                                                                                             RGI & WAB approval.
                                 If yes - Please describe.                                                                   see above

               Please Note: Please provide details for each lender. A lender pre-servicing questionnaire will be sent to all existing and new lenders to
                            complete regarding their account.


   REQUIRED DOCUMENTS

                              Please provide a conversion matrix including items such as project and lender codes, account status codes, transaction codes,
                              and other applicable data

                                                                                          Same as previous Conversion
                                                                                              from CRE Bushkill



                              Provide Concord with a sample copy of the purchase documents that a customer receives (to include Federal Truth-In-Lending Act Disclosure for U.S. clients).
                                                                                    Same as previous Conversion
                                                                                        from CRE Bushkill




                                                                                                                                                                                             2
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 13 of 58




               Native excel file, tab named

                  CONVERSION
                                          Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 14 of 58
Pre-Servicing Questionnaire - Conversion of Existing Loans
   CONTRACT CONVERSION
                                                                                                                                                    Notes
                     Will Concord be loading active accounts that are being serviced                   AS-400/Fi-Serv at CRE Bushkill
                     elsewhere?                                                                        Group (subsidiary of Exploria)

                       If yes - Please provide an example set of loan documents for Concord            Dennis Rogers to Provide if      Same as previous Conversion
                       to review. If the loan docs vary, please provide one set of docs for            needed                           from CRE Bushkill
                       each type of loan.
                     Who is currently servicing - Client or Servicing Company ?                    Client
                     What is the last date the prior servicer will accept payments?                Conversion Effective 3-1-2019
                                                                                                   but no Hard Cut-off for
                                                                                                   redirecting payments
                     Is any portion of the client's/prior servicer’s account number to be included Yes                                  Same as previous Conversion
                     in Concord’s account number?                                                                                       from CRE Bushkill
                         If yes - Concord can incorporate a maximum of seven (7) of the prior                                           Same as previous Conversion
                         servicer’s numbers (no alpha characters) within its account number. If                                         from CRE Bushkill
                         you wish to use all or a portion of the prior account number please
                         describe how you would like it implemented.

       Please Note: The prior account number can also be stored as a Conversion ID, which can be displayed on some reports and used to access accounts in
                    Interlink and myaccountinfo.com.

                     Will auto-debit information be loaded on Concord's system?                        Yes                              Same as previous Conversion
                                                                                                                                        from CRE Bushkill
                         If Yes - How will these accounts be identified prior to conversion?           "A" for ACH; "X" for Debit &
                                                                                                       Credit Card in the PMTH Field
                     Will Concord be loading inactive accounts?                                                       No

       Please Note: Inactive accounts are needed if Concord is to provide static pool reporting

       Delinquency
                     In accordance with RESPA law, Concord will suspend late charge                    N/A. Concord is sub-servicer,
                     assessments for 60 days after the conversion. We will also suspend                CRE remains Servicer, so No
                     collection activity and late notice/delinquency letters for 10 days, and credit   RESPA Letter, and NO FDCPA
                     reporting for 60 days. Are these timeframes appropriate?                          Notices. CRE Bushkill will
                                                                                                       continue to handle All
                                                                                                       Collections, consumer obligor
                                                                                                       Calls, Letters, Contact & etc.


                         If not, please describe the hold periods for each.                            No hold periods
                     Are there any accounts subject to special payment arrangements at the             No (see Notes).                  No Special Arrangements
                     time of conversion?                                                                                                reflected in Loan Data.
                                                                                                                                        However, for certain accounts
                                                                                                                                        ad hoc Collection arrangements
                                                                                                                                        which will NOT affect Loan set-
                                                                                                                                        up are contained in Free
                                                                                                                                        Text/Comments


                                                                                                                                                                          1
                                          Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 15 of 58
Pre-Servicing Questionnaire - Conversion of Existing Loans
                         If Yes - Please describe.
                      Are there any accounts being converted for which partial payments have    Yes
                      been applied to P&I and for which the next due date has not been
                      advanced?
                         If Yes - How will these accounts and amounts be identified prior to    Money in suspense/partial       Same as previous Conversion
                         conversion?                                                            payments. Same as Concord       from CRE Bushkill

       Please Note:
                      Concord applies partial payments that are not intended as a principal reduction to a suspense field called Unapplied Cash. The funds will
                      remain in UAC until the balance reaches the contractual amount remaining to pay P&I and advance the due date. If converting from an open
                      invoice system where partial applications were made to interest or principal, please consider balancing and delinquency considerations.

            Letters
                      Is a RESPA letter required?                                               No                              Concord is Sub-Servicer for
                                                                                                                                CRE. CRE remains the
                                                                                                                                Servicer. All Collections &
                                                                                                                                Customer Service still
                                                                                                                                handled by CRE in Bushkill.
                         If yes - Describe the deadline for mailing.
                         If yes - Will both Concord and Prior Servicer notices be combined in
                         one letter?
                         If yes - Will Concord or the Prior Servicer be mailing?
                      Should Concord send a Hello letter to customers after the conversion?     No
                      (sample letter available upon request)
                         If yes - Should the letter contain a SurePay Solicitation Form or
                         Remittance Coupon?
            History
                      Are pre-conversion transaction histories available?                       Yes                             Same as previous Conversion
                                                                                                                                from CRE Bushkill
                         If yes - Will transactions be loaded on Concord's system?              Yes                             Same as previous Conversion
                                                                                                                                from CRE Bushkill
                      Are pre-conversion servicing/collections notes available?                 Yes                             Same as previous Conversion
                                                                                                                                from CRE Bushkill
                         If yes - Will notes be loaded on Concord's system?                     Yes                             Same as previous Conversion
                                                                                                                                from CRE Bushkill




                                                                                                                                                                  2
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 16 of 58




               Native excel file, tab named

                    SERVICING
                                               Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 17 of 58
Pre-Servicing Questionnaire - Servicing

   SERVICES TO BE PROVIDED
                                                                                                        Please Check All That Apply                Notes
                              Billing/Payment Processing                                                            √
                              Interlink                                                                             √                 For H Van Sciver & Mark
                                                                                                                                      Turner.
                              MyAccountInfo.com                                                                     √
                              CAPS
                              Qualifly
                              Customer Service                                                                                        ALL Loan consumer Customer
                                                                                                                                      Service handled by CRE in
                                                                                                                                      Bushkill.
                              Delinquency Collections (Concord)                                                                       ALL Collections handled by
                                                                                                                                      CRE in Bushkill
                              Default Collections (Blackwell)                                                                         ALL Salvage & Default
                                                                                                                                      Recoveries handled by CRE in
                                                                                                                                      Bushkill.
                              C2 (Command & Control)                                                                √
                              Data Export/Import/Downloads                                                          √                 Weekly to RGI, (may become
                                                                                                                                      less frequent). Also Interlink
                              Custodial Service for Original Documents                                                                Remains at Equiant.
                              Dock-IT
                              Down Payment Processing
                              Phoenix Reporting (Advanced Reporting)
                              Other (please specify)                                                                √                 Weekly Back-Up Servicing to
                                                                                                                                      RGI and to Equiant

   INTEREST CALCULATION                                                                                 Please Check All That Apply                Notes
                         Simple Interest (each payment pays 30 days of interest)
                             - Based on a 360 or 365 day year?
                         Daily Interest (each payment pays all interest due through                                 √
                         payment date)
                             - Based on a 360 or 365 day year?                                                     365
                         Revolving Interest
                         Other (Please Describe)
             Adjustments Adjustable Rate Mortgages (ARM’s adjustable each month)                                   n/a
                             - If ARM please describe index and terms.
                         Balloon Payment

   PAYMENT APPLICATION                                                                                          Set Order                          Notes
                              Payments are applied to the following fields in Concord’s system.
                              Please indicate the order payments are to be applied
          Application Order
                                 - Principal                                                                        2
                                 - Interest                                                                         1
                                 - Impounds                                                       N/A                                 No Loan Payments applied to
                                                                                                                                      Maintenance
                                 - NSF Fees                                                                         4
                                 - Late Charges (Add charge types as necessary)                                     3
                                             Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 18 of 58
Pre-Servicing Questionnaire - Servicing
                                 - Other Fees                                                       N/A                                                       No Loan Payments applied to
                                                                                                                                                              Maintenance

                              Charge types (such as NSF fees) can be added here as separate and distinct members of the application order. Otherwise, each payment will pay one fee in the
               Please Note:

                         Concord’s system allows the next due date to be advanced one                                       No                                However, Due Dates may be
                         month if less than the full amount of the payment has been                                                                           adjusted Within the month at
                         received (90% is standard). Will you accept less than the full                                                                       the discretion of Bushkill
    Due Date Advancement payment amount?                                                                                                                      Collections
                            If yes - Describe the percentage/amount.

   PAYMENT IN FULL                                                                                                                                                        Notes
                              An account will not be set to paid-in-full status ( an account code                           No                                However, Bushkill Collections
                              of P )if the principal balance, late charge balance, or unapplied                                                               may code for write-off of
                              cash balance are greater than zero. Will there ever be a                                                                        Balances < $25
                              scenario where an account should be P-coded with a balance?

                                 If yes - Please describe.
                             Typically, clients authorize automatic small balance write-offs                               Yes                                Bushkill Collections may code
                             when a customer overpays or underpays their payoff. Will you                                                                     for write-off of Balances
            Write off Limits allow balance write-offs? ($5.00 to $25.00 is typical)                                                                           between $24.99 and ($24.99)
                                 If yes - Describe the overpaid limit.                                                    $24.99
                                 If yes - Describe the underpaid limit.                                                   $24.99
                             Sub-limits can also be set for the maximum principal or late fee
                             to waive. If this is required, please describe.

                            Will Concord be responsible for issuing refunds for accounts that                               No
                            have overpayments greater than the write-off limit? (There will be
                   Refunds a separate charge for check refunds)
                                If yes - Please describe refund process
                                If no - Concord will typically M-code (see Account Codes tab)                              Yes
                                the accounts and notify client of the need for a refund. Is this
                                process acceptable?
                            Are there any additional fees to be collected when the payoff is                                No
                      Fees quoted?
                                If yes - Describe what are the fees for (i.e. recording and
                                reconveyance fees, pre-payment penalty, etc.).
                            Are the fees the same amount for each account?
                                If yes - What is the amount?
                                If no - Please describe.
                            Should a letter be automatically generated confirming that the                                  No
                            account has been paid in full (sample letter available upon
                    Letters request)?
                                If yes - How many days after payoff should it be mailed?
                            Do you offer interest discounts or other incentives to customers                               Yes                                Strictly handled at Bushkill
                            who pay in full within a specific timeframe (e.g. cash out option,                                                                Collections level, with
                            etc. )?                                                                                                                           authorization required by RGI &
                                                                                                                                                              Western Alliance - Nothing at
                 Incentives                                                                                                                                   Concord Sub-Servicer level
                                          Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 19 of 58
Pre-Servicing Questionnaire - Servicing
                              If yes - Please describe.
                           Equity is calculated by comparing the Sales Price to the Payoff
                           Amount (includes Down Payment, etc., minus interest/fees
                           owed). Do you require a custom equity calculation?

                              If yes - Please specify.

   FEE ASSESSMENT                                                                                                                                            Notes
                           Are late fees to be assessed?                                                                  Yes                     Same as previous Conversion
                                                                                                                                                  from CRE Bushkill
                               If yes - How many days after the due date should the fee be                               15 Days                  Same as previous Conversion
                               assessed?                                                                                                          from CRE Bushkill
                           The standard late fee process charges either a fixed amount, a          TREE TOPS = Lesser of $5.00 or 5% of Payment   Same as previous Conversion
                           percentage of the payment amount, or the greater/lesser of the                  FAIRWAY = 4%of Payment                 from CRE Bushkill
                           two. Is a different (custom) calculation necessary?
                               If not - Please describe the amount(s) and the calculation.
                               (Fixed, Percent, Greater, Lesser)
                               Late charge assessments will not be assessed on any D-
                               code (banruptcy) accounts.
                           If accounts will be transferred to an outside collection company
                           (T code), will late fees continue to be assessed?
                           Are customers to be assessed returned item fees?                                               Yes                     Same as previous Conversion
           Return Items                                                                                                                           from CRE Bushkill
                              If yes - What is the amount of the fee?                                                     $25                     Same as previous Conversion
                                                                                                                                                  from CRE Bushkill
                           If a payment is returned , would you like a late fee assessed if the                           Yes
                           account was current and is now delinquent?

                           Will a check fee be charged to customers when speaking to a                                    N/A                     ALL Collections & Customer
                           representative?                                                                                                        Service handled by CRE in
            Check Fees                                                                                                                            Bushkill
                               If yes - What is the amount of the fee?
                               If yes - Can the fee be waived?
                           Will a check fee be charged to customers paying through the
                           automated phone system (IVR)? (Only if Concord performs
                           customer service)
                               If yes - What is the amount of the fee?
                           Will a check fee be charged to customers paying online?
                               If yes - What is the amount of the fee?

                           The default check fee behavior involves printing a second check to be deposited separately.
            Please Note:
                           Do you require the fee to be included in the payment, and
                           therefore deposited into the same bank account?
                               If not - What bank account should the fees be deposited into?

                        Will impound fees be included in the minimum monthly payment                                       No
             Other Fees amount, in addition to P&I?
                            If yes - Please describe the purpose of the fees.
                            If yes - Are the fees fixed or will they vary by account?
                                           Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 20 of 58
Pre-Servicing Questionnaire - Servicing
                           Are there any other fees/charges to be assessed?
                              If yes - Please describe.

   NEW SALES                                                                                                                                                                  Notes
                           Typically, Concord requires the client to sign off on new sale         Yes - New Accounts on this Portrfolio will be Refinances Only.     Keeps HOA account unless
                           reports before we bring them live in our servicing system.             The Old Loan will be Closed before the Refinance is set up.               downgrade.
                           Do you authorize Concord to bring accounts live without written
                           approval?
                           Is Concord to send out Hello/Introduction letters for all new                                        No
                   Letters accounts setup? (sample letter available upon request)
                               If yes - Will the letter contain the client’s logo or Concord’s?
                               (letter setup fees applicable)
                               If yes - Should it include a temporary coupon slip or autopay
                               solicitation form?

   BILLING                                                                                                                                                                      Notes
                          Will your customers receive monthly statements or an annual                           Statements
                          coupon book?
                          What is the name of the payee to appear on the                        Pocono Mountain Resorts by Exploria Resorts
                          statements/coupons?
                          If Concord is not providing customer service, what is the      Pocono Mountain Resorts by Exploria Resorts 1-800-222-1702
                          customer service name and phone number to appear on the
                          statements/coupons?
                          How soon before the customer's due date should the statements                             Yes
                          be mailed? Concord typically sends statements 21 days prior to
               Statements due date, is this acceptable?
                          What due date should be printed on the statement, the upcoming                 Upcoming Payment Date
                          payment date (recommended)? Or, the actual next payment date
                          (can be in the past for delinquent customers)?

                           Do you need your logo included in the statement (setup fees
                           applicable)?
                           Name 1 and name 2 can both be displayed in the statement. Are                                       Yes
                           you interested in this option?
                           What message, if any, would you like to be printed on the                                                                               Include: Bushkill Toll Free#: 1-
                           statements?(i.e. reservations numbers, late charge information)                                                                         800-222-1702; The Concord
                                                                                                                                                                   webpaysite/url for Payments &
                                                                                                                                                                   MYACCOUNT.INFO
                           Are statements to be sent each month on accounts that are paid                                      Yes
                           ahead?
                           Statements will not be mailed on certain account status codes:                                                                          Include: Bushkill Toll Free#: 1-
                           (A, B, E, J, L, Q, T, V, W, X, Y) See account tab for further                                                                           800-222-1702; The Concord
                           information. Do you require any modifications to this list?                                                                             webpaysite/url for Payments &
                                                                                                                                                                   MYACCOUNT.INFO
                           Concord currently sends paper statements but also has the
                           option to create electronic statements. Are you interested in this
                           option?
                                           Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 21 of 58
Pre-Servicing Questionnaire - Servicing
                        Typically, in January of each year Concord sends coupons
                        through February of the following year. Coupons can be
                        generated for the entire term of the loan provided it is two or
                Coupons three years. Is this an option you would like to explore?
                        A customized message may be provided on each coupon
                        (limited to two lines of 56 characters each). Typically, these lines
                        are used to describe impound/additional fees that are included in
                        the monthly payment amount. Will you require a custom
                        message?
                            If yes - Please specify.

   INTEREST REPORTING                                                                                                                                                    Notes
                           Is the interest paid considered mortgage interest? Y/N                   On TreeTops Loans - NO. On Fairway Loans - YES.           Same as previous Conversion
                           (mortgage interest of $600 or more will be reported on form 1098                                                                   from CRE Bushkill
                           to the IRS in accordance with Federal law.)
                           If yes :
                            What is the owner's tax identification number?                                                                                    Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
                           What is the name of the owner of the portfolio?                                                                                    Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
                           What is the address?                                                                                                               Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
                           What is the customer service phone number?                                                                                         Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
                           Send 1098 to accounts without Social Security #'s?                                                                                 Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
                           Send 1098 to owners if paid over $.01 and above OR $600.00                                $600 and above
                           and above?
                           Send 1098 to accounts with foreign addresses?                                                                                      Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
                           If no:
                            Send Annual Interest Statement (non-mortgage interest or for
                           those accounts that do not receive 1098)?

                           Is the prior servicer to send interest statements to customers and                                                                 Same as previous Conversion
                           to report mortgage interest (if applicable) to the IRS?                                                                            from CRE Bushkill

                           If no - how is this interest to be reported?                                                                                       Same as previous Conversion
                                                                                                                                                              from CRE Bushkill
   CHANGES
                          Concord will only cancel an account upon your written authorization. To ensure accuracy in Static Pool reporting, one of the following cancellation reasons must be
             Cancellation specified with the cancellation request:
                          1. CUSTOMER DEFAULTED                                             18. DEFAULT SETTLEMENT

                           2. ACCOUNT PAID OFF BY RESERVE                                       19. VOLUNTARY CANCEL
                           3. ACCOUNT PAID OFF BY DEVELOPER                                     20. RENAMES
                           4. ACCOUNT TRANSFERED TO NEW SERVICER                                21. VOLUNTARY REPOSESSION
                           5. DEED IN LIEU OF FORECLOSURE                                       22. INVOLUNTARY REPOSESSION
                           6. DEVELOPER RELEASED ACCOUNT                                        23. ATTORNEY PROGRAM
                                          Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 22 of 58
Pre-Servicing Questionnaire - Servicing
                          7. CANCEL DUE TO BANKRUPTCY                                          24. SWITCH
                          8. SETUP IN ERROR                                                    25. TERMINATIONS - CLEAR REPORTING
                          9. UPGRADED - NEW CONTRACT                                           26. DEFICIENCY BAL PGM - CLR REPORTING
                          10. DOWNGRADED - NEW CONTRACT                                        27. MGMT RELEASED - CLEAR REPORTING
                          11. REFINANCING                                                      28. DEV RELEASED ACCT - CLEAR REPORTING
                          12. FIRST PMT DEFAULT                                                29. CLIENT RECALL - CLEAR REPORTING
                          13. DEATH                                                            30. DOWN PAYMENT DEFAULT
                          14. FRAUD                                                            31. DEFAULT ONLY-DELETE CREDIT REPORTING
                          15. SETTLEMENT                                                       32. FORECLOSURE (CR W/ ZERO BAL)
                          16. CUSTOMER DEFAULTED VERBAL BK                                     33. FORECLOSURE COMPLETE
                          17. FORECLOSURE                                                      34. DEED IN LIEU (CR W / ZERO BAL)
                          Should accounts be adjusted to a zero balance before they are                                                            Same as previous Conversion
                          cancelled (consider reporting ramifications)?                                                                            from CRE Bushkill

                          Are there any other account codes requiring your written                                      Yes                        As provided by Dennis Rogers
                          authorization before they are changed (see Account Codes tab)?                                                           at CRE Bushkill
          Account Codes
                             If yes - Please specify.


                          Would you like to allow our automated process to correct/update                                                          Presumably - Same as previous
                          addresses?                                                                                                               Conversion from CRE Bushkill.
                                                                                                                                                   Need input from Dennis Rogers
                                                                                                                                                   at Bushkill
              Addresses
                             If yes - If necessary, you can set a number of days that must
                             pass before a subsequent update is allowed.
                          When a bad address is flagged on an account, would you like to
                          suppress the printing of statements and letters?


   CREDIT REPORTING                                                                                                                                            Notes
                          Is Concord going to facilitate credit reporting to Experian,                                  Yes
                          TransUnion, and Equifax?
                              If yes - What date should we begin reporting?                                                                        30 Days after Conversion is
                                                                                                                                                   LIVE
                               If yes - What are your subscriber IDs?
                               - Experian                                                           Subscriber Code = 0952000 Company ID = 57445
                               - Trans Union
                               - Equifax
                               If yes - Which accounts will be reported (all, delinquent, or                            All
                               default)?
                          If you don't have your own subscriber number and you are
                          interested in getting credentialed, please advise.


   PRIVACY NOTICES                                                                                                                                             Notes
                                           Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 23 of 58
Pre-Servicing Questionnaire - Servicing
                            Would you like Concord to assist in mailing Privacy Notices to                    Presumably - Same as previous
                            your customers? If yes, please provide privacy notice for setup                   Conversion from CRE Bushkill.
                            (setup fees applicable).                                                          Need input from Dennis Rogers
                                                                                                              at Bushkill

                               If yes - How often will they be sent?
                               If yes - Would you like to track responses?


   CUSTODIAL                                                                                                              Notes
                            Are original loan documents to be held by Concord?                      No        Equiant is custodian
                            Are there any special instructions regarding the handling of these
                            documents?
                                If yes - Please describe.
                            Will Concord be performing document validation/auditing?
                                If yes - Please describe.

                         Please provide a list of all possible documents to be stored in our
               Documents inventory system.
                         Please describe which of these documents are required and
                         what action Concord should take if a file is received without
                         them.
                         For each document, please specify which are expected to be
                         received as an Original, Copy, or Certified Copy.

                           Concord typically releases the documents once a month around
                           the 15th, when the account has been Cancelled, Upgraded,
                           Rescinded, or 15 days has passed since it was Paid in Full. Is
                   Release this acceptable?
                               If not - When will documents be released?
                           Please provide the name and address of the party who should
                           receive the released documents.

                          Concord can provide access to enter custodials in Interlink,
                          allowing the client to enter and maintain their own document
         Custodial System tracking. Are you interested in this service?


   DATA STORAGE                                                                                                          Notes
            Descriptions
                            The following three description fields are available as searchable
                            criteria in Interlink. They are usually static and populated at the
                            time of setup, and can contain any type of alphanumeric data. If
                            applicable, please describe the data each field will contain.

                            For example: week, unit, first year of use
                               Description 1                                                      Reserved    As provided by Dennis Rogers
                                                                                                              at CRE Bushkill
                               Description 2                                                      Reserved    As provided by Dennis Rogers
                                                                                                              at CRE Bushkill
                                       Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 24 of 58
Pre-Servicing Questionnaire - Servicing
                           Description 3                                                      Reserved    As provided by Dennis Rogers
                                                                                                          at CRE Bushkill
          Custom Data
                        Concord's servicing system contains a comprehensive list of
                        standard servicing related fields. In addition to the standard, any
                        amount of peripheral loan or consumer related data can be
                        stored in custom programmed fields and made available in
                        Interlink. Do you require the storage of any non-standard data
                        fields?
                             If yes - Please list the applicable fields.                      Reserved    As provided by Dennis Rogers
                                                                                                          at CRE Bushkill
                        Should any of these fields be editable through Interlink?
                            If yes - Please list the applicable fields.
                        Will you require any of these fields to be made available in a
                        periodic data export/download?
                            If yes - Please list the applicable fields.
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 25 of 58




               Native excel file, tab named

             ACCOUNT ACCESS
                                Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 26 of 58
Pre-Servicing Questionnaire - Account Access
   MYACCOUNTINFO.COM
                                                                                                                                   Notes
                         Will your customers be utilizing MyAccountInfo.com?                          Yes
                         Will you require your own logo on the site?                                  Yes              As provided by Dennis Rogers
                                                                                                                       at CRE Bushkill
                         Will you require theming on the site? (Please Note: Setup fees      Presumably Yes - CRE TO   As provided by Dennis Rogers
                         may apply and setup time of 8 or more weeks for design and                DESIGNATE           at CRE Bushkill
                         deploy should be considered)
                         Will the customers login with Concord's account number or an                 Yes              Same as previous Conversion
                         alternate ID?                                                                                 from CRE Bushkill
                             If yes - The ID should be provided in conversion/new sale                                 Same as previous Conversion
                             files. Please describe the ID and its source. Setup of custom                             from CRE Bushkill
                             URL will be required.
                         Should any account codes (see Account Codes tab) restrict                    Yes              Same as previous Conversion
                         access to the site?                                                                           from CRE Bushkill
                             If yes - Please specify.                                                                  Bankrupcies. Possibly other
                                                                                                                       Codes as per previous
                                                                                                                       Conversion
                         Should account delinquency restrict access to the site?
                              If yes - Please specify days.
                         If the client is providing customer service, Concord can help                                 Same as previous Conversion
                         facilitate a seamless transition between your website and                                     from CRE Bushkill
                         MyAccountInfo.com. Is this a service you are interested in?
           Permissions
                         Are customers allowed to change their own address?                            No              Prompt to Call Bushkill
                                                                                                                       Collections & Custome Service.

                         Should they have access to payoff quotes?                                    Yes
                         Should they be able to make payments online?                                 Yes
                         Should customers be allowed to setup automatic payments?                     Yes

                            If yes - Will customers be allowed to change the draft day                Yes              Only within the Month Due.
                            from their due date?
                            If yes - Should there be a delinquency days restriction on                Yes              Cannot set autopay beyond 30
                            when the borrowers can setup autopay?                                                      days from set-up date.
                            If yes - Would you like to display a message to accounts not              Yes              Same as previous Conversion
                            setup on autopay? If so, please describe the message,                                      from CRE Bushkill
                            applicable account codes, and how many days between
                            offers.
                            If yes - Will you allow customers to cancel autopay?                       No
                                  Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 27 of 58
Pre-Servicing Questionnaire - Account Access
                           Do you want to allow the customers to opt in for the e-                              No        Prompt to Call Bushkill
                           statements?                                                                                    Collections & Customer Service
                                                                                                                          at 1-800-222-1702
                           Are customers allowed to setup payment plans online?                                 No
                           If applicable, is the consumer allowed to pay online using any                       No
                           kind of reward program (resort credits, resort dollars, etc.)?

                           Do you want your customers to pay multiple owner related                        Yes- Limited   Multiple Loans, But Not
                           accounts from the same screen?                                                                 Mainteenance Fes from same
                                                                                                                          Screen. Loan Payments always
                                                                                                                          take priority.

   CLIENT PERFORMING CUSTOMER SERVICE ON INTERLINK
                                                                                                                                       Notes
                           Will you be utilizing Interlink to access your accounts, or perform                 Yes        Same as previous Conversion
                           customer service?                                                                              from CRE Bushkill, and CRE
                                                                                                                          Bushkill will need access to to
                                                                                                                          Exploria Maintenance Fees for
                                                                                                                          these RGI/CRE Loans.

                           How many concurrent users will you need on Interlink?                 Approximately 14         2 in Exploria Accounting, 1 at
                                                                                                                          WAB, 2 at RGI (H Van Sciver &
                                                                                                                          M. Turner), plus All Bushkill
                                                                                                                          Collections personnel
                         Concord can provide users the ability to process certain                                         BY AUTHORITY. MODEL AS
                         transactions through Interlink, such as fee assessments, late                                    EXPLORIA OFFICE.
                         charge waives, non-cash payments, and account code changes.                       YES
                         Is this an option you are interested in (lender considerations
                         apply where applicable)?
                         Would you like the ability to setup/modify surepay/credit card                     Yes           Same as previous Conversion
                         information?                                                                                     from CRE Bushkill
            Please Note: Using Interlink to make changes such as these will require additional setup and training.

                 Letters
                           Will Interlink be used to generate on-demand customer letters?                      Yes        As determined by Dennis
                                                                                                                          Rogers at CRE Bushkill
                              If yes - Below is a list of standard letters. Samples are
                              available upon request. Additional letters can also be
                              created. If necessary please provide verbiage/samples.
                              Letter setup fees are applicable.
                                 Check by Phone Post Dated Confirmation Letter
                                 Check by Phone Receipt Letter
                               Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 28 of 58
Pre-Servicing Questionnaire - Account Access
                             Check by Phone Receipt Letter (with ACH Solicitation)
                             Credit Card Decline Letter
                             Credit Card 30 day Expiration Letter
                             Credit Card 15 day Expiration Letter
                             Credit Card Expired Letter
                             Hello Letter – ACH/SurePay
                             Hello Letter – Coupons/Statements
                             Hello Letter – Credit Cards
                             Paid In Full Confirmation Letter
                             Payment History Cover Letter
                             Payoff Quote Letter
                             Remaining Balance to Pay In Full Letter
                             Remove from Monthly ACH/SurePay Letter
                             Remove from Monthly Credit Card Letter
                             Returned ACH/SurePay Letter
                             Returned Check Letter
                             Solicitation for Monthly ACH/SurePay Letter
                             Solicitation for Monthly Credit Card Letter
                             Welcome to Monthly ACH/SurePay Letter
                             Welcome to Monthly Credit Card Letter
             Printing
                        Interlink can be setup to print letters and reports directly to a   Yes
                        client's printer. Multiple printers can be specified. Is this a
                        service you are interested in?
                            If yes - Please provide the names of the applicable printers
                            on your network.(WAN IP from Firewall and a point of
                            contact to get the VPN Tunnel setup)
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 29 of 58




               Native excel file, tab named

                      AUTOPAY
                                        Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 30 of 58
Pre-Servicing Questionnaire - Automatic Payments
   ACH
                                                                                                              Status               Notes
                     Will you accept recurring ACH (SurePay) payments?                                         Yes
                     Should recurring ACH payments be drafted if the Next Payment Due Date is in the           Yes
                     future?
                     Should a letter be sent to the consumer upon setup of Automatic Payments (sample         YES
                     letter available upon request)?
          Rejects
                     In the event of a SurePay return, will the surepay be drafted again?                      Yes
                          If yes - The standard multi-debit setup for surepay is to re-try 2 times. Is this    Yes
                          acceptable? Otherwise, please describe.
                     Will a customer be removed from SurePay due to return items?                              No      Handled at Bushkill level, but
                                                                                                                       removal after 3 consecutive
                                                                                                                       rejects is the policy at
                                                                                                                       Bushkill level.
                         If yes - When? (The standard is after 3 consecutive returns.)
                         If yes - Should a coupon/statement be ordered immediately upon removal?
                         If yes - Will a letter be sent to the customer notifying them of the change?
         Incentive
                     Is the customer given any incentive for making payments via SurePay? (An interest         Yes
                     rate discount is most common.)
                          If yes - Please describe the incentive.                                                      Lower Payment & Interest Rate
                                                                                                                       - Stricly Handled at Bushkill
                                                                                                                       level
                     Will the incentive affect the payment amount when the customer goes on or off             Yes     Payment & Interest Rate
                     SurePay?                                                                                          changes handled Only at
                                                                                                                       Bushkill level
                        If yes - Please describe this change in payment.
                     Does the customer get the incentive multiple times if they go on/off SurePay?             Yes     Payment & Interest Rate
                                                                                                                       changes handled Only at
                                                                                                                       Bushkill level
                         If yes - Is there a limit to the number of times an account can be removed from       No
                         surepay before the incentive is revoked?

   CREDIT CARDS
                                                                                                              Status               Notes
                     Will Concord be charging credit card payments?                                            Yes     Same as previous Conversion
                                                                                                                       from CRE Bushkill
                     Will any credit cards be charged at the client's office, rather than through Concord?     Yes     As provided by Dennis Rogers
                                                                                                                       at CRE Bushkill
                                       Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 31 of 58
Pre-Servicing Questionnaire - Automatic Payments
                    Please provide the merchant account number and the name of your merchant                             As provided by Dennis Rogers
                    provider/processor. Instant authorization will be required if using the client's merchant            at CRE Bushkill
                    account.

     Please Note: If multiple bank accounts are utilized, a separate merchant account is required for each.

                    Instant authorization will be used to hold the funds                                           Yes
                        If yes - Would you like the ability to override the instant authorization on certain       Yes   CRE Bushkill can override
                        transactions?
                    Would you like to set a maximum amount that can be drafted in a given period?                  No
                        If yes - Please describe the amount and days.
                    Would you like to restrict credit cards until accounts are delinquent?                         No
                        If yes - How many days?
                    Should a letter be sent to the customer upon setup of recurring credit card payments           No    All Letters handled by CRE
                    (sample letter available upon request)?                                                              Bushkill, or as designated for
                                                                                                                         Concord by CRE Bushkill
                    Concord will roll credit card expiration date 2 years. Is this acceptable?                     Yes   Same as previous Conversion
                                                                                                                         from CRE Bushkill
                       If no - Please describe the process

          Decline
                    In the event of a recurring credit card decline, should the card be drafted again?             Yes
                         If yes - The standard multi-debit setup is for the card to be declined 3 times. Is this   Yes   Unless overidden by CRE
                         acceptable? Otherwise, please describe.                                                         Bushkill
                    Should one time card payments (non recurring) also be set to retry?                            Yes   Same as previous Conversion
                                                                                                                         from CRE Bushkill
                         If yes - Should retries on one time card payments be stopped if the Next Payment          No
                         Due Date is in the future?
                    Will a customer be removed from credit card payments due to declines?                          No       Handled at Bushkill level
                         If yes - When? (The standard is after 3 consecutive declines.)
                         If yes - Should a coupon/statement be ordered immediately upon removal?
                         If yes - Will a letter be sent to the customer notifying them of the change?
                    If there is a charge back on a recurring credit card payment, would you like Concord to        No       Handled at Bushkill level
                    remove the account from the program?
                    Would you like to enable the option to allow for a backup card to cover declines?              Yes   Same as previous Conversion
                                                                                                                         from CRE Bushkill
        Incentive
                    Is the customer given any incentive for making payments via credit card? (An interest          Yes
                    rate discount is most common.)
                                   Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 32 of 58
Pre-Servicing Questionnaire - Automatic Payments
                    If yes - Please describe the incentive.                                                   Lower Payment & Interest Rate
                                                                                                              - Strictly Handled at CRE
                                                                                                              Bushkill level, as per the terms
                                                                                                              of each respective Obligor's
                                                                                                              Contract.
                 Will the incentive affect the payment amount when the customer goes on or off credit   Yes   Lower Payment & Interest Rate
                 card payments?                                                                               - Strictly Handled at CRE
                                                                                                              Bushkill level, as per the terms
                                                                                                              of each respective Obligor's
                                                                                                              Contract.
                    If yes - Please describe this change in payment.
                 Does the customer get the incentive multiple times if they go on/off credit cards?     Yes   Lower Payment & Interest Rate
                                                                                                              - Strictly Handled at CRE
                                                                                                              Bushkill level, as per the terms
                                                                                                              of each respective Obligor's
                                                                                                              Contract.
                    If yes - Is there a limit to the number of times an account can be removed from     No
                    recurring drafts before the incentive is revoked?
          Fees
                 Will there be a fee for processing credit cards by phone?                              No
                     If yes - What is the amount of the fee?
                 Will a credit card fee be charged for customers paying online?                         No
                     If yes - What is the amount of the fee?
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 33 of 58




               Native excel file, tab named

      COLLECTIONS BY CLIENT
                                Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 34 of 58


Pre-Servicing Questionnaire - Client Collections
COLLECTIONS BY CLIENT
                                                                                                       Status                       Notes
                 C2 Command & Control is our advanced collections management software,                            All Collections, Customer Service and
                 granting collection managers complete and constant control over the accounts                     individualized contact with Customers,
                 worked, by whom, and much more. Your represenatives can access these                             via phone/letter/email/text and etc. - to
                 workloads via Interlink                                                                          be handled by Bushkill. Concord will
                                                                                                                  not be involved in Collections except
                                                                                                                  software support. No FDCPA Notices,
                                                                                                                  No RESPA Letters.

                 Will your representatives be utilizing Interlink to perform collections in-house?       Yes      Same as previous Conversion from
                                                                                                                  CRE Bushkill - Bushkill Collectors will
                                                                                                                  need to see Exploria Maintenance Fees
                                                                                                                  as well as the RGI/CRE Loan.


                 To assist us with the initial setup, please descirbe the breakdown of portfolios
                 (or tranches) that your collections manager will manage from C2. This can be
                 as specific as the lender relationship or as broad as the developer:
Tranches
                 Portfolio #1                                                                          Pending    To be determined by Dennis Rogers at
                                                                                                                  CRE Bushkill
                 Portfolio #2                                                                          Pending    To be determined by Dennis Rogers at
                                                                                                                  CRE Bushkill
                 Portfolio #3                                                                          Pending    To be determined by Dennis Rogers at
                                                                                                                  CRE Bushkill
                 Portfolio #4                                                                          Pending    To be determined by Dennis Rogers at
                                                                                                                  CRE Bushkill
                 Portfolio #5                                                                          Pending    To be determined by Dennis Rogers at
                                                                                                                  CRE Bushkill

                 An important part of the C2 setup is establishing the different statuses (or tiers)   Optional          At the discretion of Dennis
                 that relate to your collection process/strategy. Please briefly describe the                                  Rogers/Bushkill
                 collections statuses specific to your collections process (i.e. Uncollectable,
Tiers            delinquency, etc.)
                 Status (Tier) #1
                 Status (Tier) #2
                 Status (Tier) #3
                 Status (Tier) #4
                 Status (Tier) #5
                 Status (Tier) #6
                                 Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 35 of 58


Pre-Servicing Questionnaire - Client Collections
                  Status (Tier) #7
                  Status (Tier) #8
                  Status (Tier) #9

                  Are there any processes handled by an Admin or Collection Representative                     N/A               Bushkill Collections will track
                  that are a result of the collections process? (i.e. Bankruptcy Follow-Up, Skip                                  independently of Concord
Re-Work Tiers     Trace, etc.)
                  Rework Status #1
                  Rework Status #2

                  Teams consist of one or many collectors that the manager can assign via C2                Optional               At the discretion of Dennis
                  Command & Control to the workloads. Please identify the various collections                                            Rogers/Bushkill
Teams             teams needed for the initial setup (i.e, User1, User2, etc.):
                  Team #1
                  Team #2
                  Team #3
                  Team #4
                  Team #5

                  Do each of the teams listed above require their own reporting or can their                Optional               At the discretion of Dennis
Collector Stats   statistics be included in the same report?                                                                             Rogers/Bushkill
                  Please list the users who should have access to the collector statistics                                         At the discretion of Dennis
                  reporting available in Interlink & C2:                                                                                 Rogers/Bushkill

                  Should these users also have access to manage C2 Command & Control?                                              At the discretion of Dennis
Admin                                                                                                                                    Rogers/Bushkill
                  Please list any additional users that require access to C2 Command & Control                                     At the discretion of Dennis
                                                                                                                                         Rogers/Bushkill

                  What sort criteria should be used to order the accounts included in the daily          Done at Bushkill   We don't want criteria automated - to be
                  workload? This can vary from balance due to timezone, to idle days to random                              handled at custom discretion by
Workload          sequence, etc.                                                                                            Bushkill.

                  The resolutions below are available in C2 Command & Control for monitoring                Optional               At the discretion of Dennis
                  collection activity. Each resolution requires a minimum, maximum and default                                           Rogers/Bushkill
                  # of days between efforts that can be set by your representatives after each
Resolutions       attempt made in Interlink:
                                                                                                   Min        Max           Default
                  Busy/No Answer                                                                   No         No                   At the discretion of Dennis
                                                                                                                                         Rogers/Bushkill
                             Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 36 of 58


Pre-Servicing Questionnaire - Client Collections
              Left Message                                                                      No   No   At the discretion of Dennis
                                                                                                                Rogers/Bushkill
              Received Payment Promise from Customer                                            No   No   At the discretion of Dennis
                                                                                                                Rogers/Bushkill
              Spoke with Customer, No Payment Promise                                           No   No   At the discretion of Dennis
                                                                                                                Rogers/Bushkill
              Account in Special Review                                                         No   No   At the discretion of Dennis
                                                                                                                Rogers/Bushkill
              Cycle Complete                                                                    No   No   At the discretion of Dennis
                                                                                                                Rogers/Bushkill
              Not Called                                                                        No   No   At the discretion of Dennis
                                                                                                                Rogers/Bushkill

Letters       Will you require Concord to automatically generate collection letters?            No
              If yes - Please provide the form letters and describe when they will be mailed.
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 37 of 58




               Native excel file, tab named

  CONCORD CONTACT CENTER
                                     Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 38 of 58


Pre-Servicing Questionnaire - Contact Center
CONTACT CENTER
Customer Service:    Concord Handling Customer Service                                                              No       Yes   Notes
                                                                                                                         √         All Collections, Customer Service and
                                                                                                                                   individualized contact with Customers,
                                                                                                                                   via phone/letter/email/text and etc. - to
                                                                                                                                   be handled by Bushkill. Concord will not
                                                                                                                                   be involved in Collections except
                                                                                                                                   software support. No FDCPA Notices,
                     Will Concord be handling your customer interactions?                                                          No RESPA Letters.
                            If so, will the calls be private label?
                     Can late fees be waived as a courtesy to the customer with reasonable conditions?
                            If yes - Is there a limit to the amount that can be waived?
                     Can check by phone fees (if applicable) be waived as a courtesy to the customer with
                     reasonable conditions?
                     Please describe what documents a customer will receive after paying off.
                            Approximately how long after the account is paid in full does it take for the
                            customer to receive these documents?
                     Provided an account is current, can the due date be changed within the same month to
                     accommodate a customer's request?
                            If yes - Will you require that customers pay the days of interest in between the
                            dates (on simple interest loans)?


Early Collections:   Concord Handling Early Collections                                                             No       Yes   Notes
                     Collection Efforts Begin Date: ______________________                                               √
                     Collection Efforts End Date: ___________________                                                    √
                     Collection Plan (Days Between Efforts): ________________                                            √
                     Collections are typically not performed on the following account codes: D, E, J, K, L, Q, T,
                     V, W, Y, and Z. Are there any additional codes that should stop collection activity (see
                     Account Codes tab)?
                     On which delinquent days should collection efforts be made? For instance: 30, 45, 60,
                     75, 90, 105, 120, 135, 150, 165, 180
                     After Concord has completed all collection cycles the account code is usually set to Z, to
                     indicate that no further collection efforts are being made. Is this appropriate?

                     Collection activity can be driven by many different fields and values. Are there any
                     special considerations that should be made to collect on groups of accounts sharing a
                     common value, other than delinquency?
                     Any unique codes or special handling Concord should be aware of?
                     Does the portfolio have one due date or many due dates?
                     Can a customer's due date be changed/updated upon request?
                                      Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 39 of 58


Pre-Servicing Questionnaire - Contact Center
                      When requesting information from you regarding a delinquent account, how long before
                      Concord should expect a reply?
                      Can late fees be waived as a collection tool?
                          If yes - Is there a limit to the amount that can be waived?
                      Are there collection tools Concord can offer to obtain payment?
                      Will collectors make any of the following payment arrangements?
                          Payment Plan
                               If yes - Will a fee be charged for this?
                               If yes - Should borrowers be allowed to setup a payment plan online?
                               If yes - Will there be any restrictions on number of payments or their frequency?

                            Extensions/Deferments
                      Please provide guidelines for each arrangement.
                      If it becomes necessary to temporarily stop collection activity, a hold flag can be placed to
                      stop calls, late charges, and/or reminder notices. Will you allow accounts to be placed on
                      these CLN holds?
                            If yes - The default maximum hold is for 60 days. Should we specify a default and/or
                            maximum number of days?
                      Reminder Notices/Collection Letters desired during collection plan?
                           If so, describe the number/frequency or trigger days for these letters.

        Please Note: Bushkill will handle ALL Collections, from Bushkill, PA. They will use C2 and Interlink.




Blackwell Recovery:   Blackwell Recovery handling Default Collections                                                 No   Yes   Notes
                      Will Blackwell submit credit reporting on accounts placed with our agency?
                      Our standard reporting structure includes monthly payment and executive summary
                      reports. Do you have any unique reporting needs outside of this structure?
                      At what delinquency are accounts eligible for placement with Blackwell?
                      Is there a balance threshold that would prevent an account from placement with
                      Blackwell?
                      Blackwell is capable of implementing an automated placement process to capture the
                      newly eligble accounts. Are you interested in utilizing this type of process?

                      Blackwell is capable of implementing an automated process to remove accounts after
                      certain number of days placed. Are you interested in utilizing this type of process?

                      Blackwell has a questionnaire that contains the remaining items specific to our placement
                      process. Please provide a date and best contact to discuss the remaining items
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 40 of 58




               Native excel file, tab named

                   REPORTING
                                    Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 41 of 58
Pre-Servicing Questionnaire - Reporting
   ACCOUNTING PERIOD
                                                                                                                                              Notes

                Please Note: Concord's standard accounting/reporting period follows the calendar month. Reports will be generated as-of the last day of the
                             month, even if it falls on a non-business day.

                               Do you require a mid-month cutoff?                                           No
                                  If yes - Please describe the necessity for the
                                  adjustment.
                                  If yes - On which day of the month should the cutoff be
                                  executed?

   MONTH-END REPORTS

                Please Note: Below is a list of reports in the standard month-end package. Additional reports can be included as necessary. Those marked with
                             a * are not included in secondary lender packages. Concord's Report Viewer program is required to view these reports. To acquire
                             the program visit www.concordservicing.com.

                               Summary of Monthly Transactions                                             Yes
                               Detail of Cash                                                              Yes
                               Detail of Non-Cash                                                          Yes
                               New Sales                                                                   Yes
                               Cancellations/Rescissions/Upgrades                                          Yes
                               Lender Change                                                               N/A
                               Paid in Full                                                                Yes
                               Reinstatement                                                               N/A
                               Refinance                                                                   Yes
                               Assumptions                                                                 Yes
                               Trial Balance                                                               Yes
                               Detail Delinquency                                                          Yes
                               Summary Delinquency                                                         Yes
                               Bank Balancing                                                              Yes
                               *Developer Notes                                                            Yes
                               *Alpha Listing                                                              Yes
                               *Invalid Phone Numbers                                                      Yes
                               *W Code Report                                                              N/A
          Additional Reports
                               Do you require any additional reports to be included in your              Optional                   At the discretion of Dennis
                               monthly report package?                                                                                    Rogers/Bushkill
                                  If yes - Please specify.
     Delinquency Thresholds
                                  Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 42 of 58
Pre-Servicing Questionnaire - Reporting
                             The standard delinquency ranges are 16-30, 31-60, 61-90,                        Yes
                             and 91+. Four ranges is the standard, however some
                             optional reports can handle up to 6 ranges. Do you require
                             different thresholds?
                                  If yes - Please specify.                                      Two more: 121 - 180, and 180+
           Delivery Method
                             Email is the normal delivery method for these reports.
                               Please provide the applicable email addresses.                hvswhitebriar@aol.com;
                                                                                             hvansciver@resortsgroup.com;
                                                                                             mturner@resortsgroup.com;
                                                                                             drogers@exploriaresorts.com;
                                                                                             dJurgiewich@westernalliancerf.com;
                                                                                             jeakin@exploriaresorts.com

   OTHER REPORTING OPTIONS
                                                                                                                                  Notes
                             Phoenix reports allow for dynamic, interactive reporting. Are
                             you interested in utilizing our Advanced Reporting suite?
                             Below is a list of some of the Advanced Reports we
                             currently have available in Interlink portal. These reports
                             allow the user to schedule and customize each report as
                             well as export into pdf, excel, word, etc.
                             Roll Rate Trend Analysis                                                        Yes
                             Roll Rate Daily Trend Analysis                                                  Yes
                             Summary of Monthly transaction Activity                                         Yes
                             Summary Delinquency                                                             Yes
                             Monthly Transaction Activity (Cash)                                             Yes
                             Monthly Transaction Activity (Non-Cash)                                         Yes
                             Detail Delinquency                                                              Yes
                             Delinquency Daily Trend                                                         Yes

                             Will you require any other special/custom reporting, such                  Not at this time
                             as Static Pool?
                                 If yes - Please specify the report, frequency, recipient,
                                 and delivery method.
                             Do you require accounts to be flagged as charged-off after                       No
                             a set number of days delinquent?
               Downloads
                             Concord can generate text file "downloads" of information
                             that you can convert into a separate program or system,
                             such as Excel. Will you require any information
                             downloads? (See agreement for pricing)
                                 Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 43 of 58
Pre-Servicing Questionnaire - Reporting
                                If yes - Please provide a list of the required fields.      Same Fields as presently provided by .tar file sample attached
                                                                                            Bushkill in Excel - Dennis Rogers can
                                                                                            provide copy of the Loan Files included
                                                                                            in the '.tar download"
                                If yes - When should the file(s) be generated?                                Weekly
                                If yes - How will the files be delivered? (Email or File                       Email
                                Transfer)
            File Transfer
                            A file transfer site can be setup to transfer files manually                    Yes
                            through Interlink. Would you like this capability?

                            Additionally, a Secure FTP site can be setup to transfer                         No
                            files manually or automatically. Would you like to setup this
                            functionality?
                                 If yes - Connections are only allowed from trusted
                                 networks. Please provide your Static IP Address.
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 44 of 58




               Native excel file, tab named

   API – SYSTEM INTEGRATION
                                                 Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 45 of 58


Pre-Servicing Questionnaire -API System Integration

   Interlink API

                     Please Note: Concord's Interlink API allows you to integrate your application with Concord's Interlink and My AccountInfo products. Please check what options you would like to integrate.
                                        We checked ( √ ) only those which we think apply to RGI.



   Admin
   √ (for RGI); Bushkill can request GetConcordId                                              Call GetConcordId to convert an external client's id into a Concord-specific id.
   additional funcionality/interface)

   √ (for RGI); Bushkill can request GetSessionToken                                           Call GetSessionToken to obtain a new session token that can be used to pre-authenticate. Using this token with
   additional funcionality/interface)                                                          Interlink and MyAccountInfo will allow your logic to skip the login process for these applications

   √ (for RGI); Bushkill can request Login                                                     Call Login to obtain a new dsLogin dataset. In this dataset there is a session token. This session token should be
   additional funcionality/interface)                                                          stored and passed to all subsequent methods. Note: If the result returns an error, we return the ErrorMsg string with
                                                                                               the error
   √ (for RGI); Bushkill can request LoginToken                                                Call LoginToken to validate that the session token is still active. If its not active, this method will get a new token.
   additional funcionality/interface)

   √ (for RGI); Bushkill can request Search                                                    Call Search to obtain a new dsSearch dataset. Although there are no required fields, We strongly recommend that
   additional funcionality/interface)                                                          you gather as much data as possible to optomize the query. The results will be list of obligations that match any of
                                                                                               the criteria passed.
   √ (for RGI); Bushkill can request SearchByPhone                                             Call SearchByPhone to obtain a new PhoneNumberSearchResults dataset. A token and phone number are required.
   additional funcionality/interface)                                                          In addition, the phone number passed to this method must be at least 7 digits.

   √ (for RGI); Bushkill can request SearchExtended                                            Call Search to obtain a new dsSearch dataset. Although there are no required fields, We strongly recommend that
   additional funcionality/interface)                                                          you gather as much data as possible to optomize the query. The results will be list of obligations that match any of
                                                                                               the criteria passed. Search extended adds the ability to query on an account list.
   √ (for RGI); Bushkill can request WebAISToken                                               Call WebAISToken to get a valid token for a single obligation. Note: If the result returns an error, we return the
   additional funcionality/interface)                                                          ErrorMsg string with the error.


   Account
                                        CheckPayment                                           Call CheckPayment to process a payment via CFX(CheckFax). This action creates a deposit record on the obligation
                                                                                               and returns a Success value of true or false. If Success is true, a confirmation number will be returned in the
                                                                                               MessageText field. If false, an error messge will be returned in the MessageText field.
                                        CheckPaymentExtended                                   Call CheckPayment Extended to process a payment via CFX(CheckFax). This action creates a deposit record on the
                                                                                               obligation and returns a GoodPayment value of true or false. If GoodPayment is true, a confirmation number will be
                                                                                               returned in the ConfirmID field. If false, an error message will be returned in the ErrorMessage field. The extended
                                                                                               version exposes a new field called ConfirmText. On a successful payment, this field will return a message describing
                                                                                               the name that the transaction will appear on the customers bank statement
                                        CreditCardPayment                                      Call CreditCardPayment to process and payment via creditcard. This action creates a deposit record on the
                                                                                               obligation and returns a Success value of true or false. If Success is true, a confirmation number will be returned in
                                                                                               the MessageText field. If false, an error messge will be returned in the MessageText field.
                                        CreditCardPaymentExtended                              Call CreditCardPaymentExtended to process and payment via creditcard. This action creates a deposit record on the
                                                                                               obligation and returns a GoodPayment value of true or false. If GoodPayment is true, a confirmation number will be
                                                                                               returned in the ConfirmID field. If false, an error message will be returned in the ErrorMessage field. The extended
                                                                                               version exposes a new field called ConfirmText. On a successful payment, this field will return a message describing
                                                                                               the name that the transaction will appear on the customers credit card statement
                                        ExternalPayment                                        Enters external payments into Concord systems
                                                   Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 46 of 58


Pre-Servicing Questionnaire -API System Integration

   √ (for RGI); Bushkill can request GetActivity                                 Call GetActivity to get a set of all transactions and notes on an obligation.
   additional funcionality/interface)

                                        GetContractInfo                          Call GetContractInfo to get a set of all details associated to an account (including all alerts and flags). This action
                                                                                 returns a row for each obligation associated to a customer.
   √ (for RGI); Bushkill can request GetObligations                              Gets a detailed list of all accounts associated with a specified owner
   additional funcionality/interface)

   √ (for RGI); Bushkill can request GetPendingPayments                          Gets a detailed list of all pending payments for accounts associated with a specified contract
   additional funcionality/interface)

   √ (for RGI); Bushkill can request GetTransactionDetail                        Call GetTransactionDetail to get detailed view of a specific transaction. The TransactionID can be obtained from the
   additional funcionality/interface)                                            dsActivity dataset via the GetActivity method below. The value would be located in the Row_ID field for rows with a
                                                                                 RowType of "T". This action returns a TransactionMaster set and a TransactionDetails set that breaks out the items
                                                                                 in a transaction
                                        GetTransTypes                            Call GetTransTypes to get a set of avaiable transaction types for an obligation. This action would be called prior to
                                                                                 "PostCharge". This action return a list of transaction types and charge types that are set up for the client.

   √ (for RGI); Bushkill can request PayoffQuote                                 Call PayoffQuote to retrieve a quote on an acount. This returns a set for each obligation on the account and a set
   additional funcionality/interface)                                            with a total of all obligations on the account.

                                        ResolveAccount                           Call ResolveAccount to add a resolution to an obligation. Valid R-codes are required. This method automatically
                                                                                 stamps a note on the obligation with the details on the resolution.
                                        UpdateAddress                            Call UpdateAddress to update the contact information on an obligation. This action stamps a note on the obligation
                                                                                 with the details of the transaction. UpdateAddress2 provides the ability to update more phone numbers such as cell
                                                                                 and fax.
                                        UpdateAddress2                           Call UpdateAddress2 to update the contact information on an obligation. This action stamps a note on the obligation
                                                                                 with the details of the transaction.
                                        UpdateAddressBasic                       Call UpdateAddressBasic to update of small set of contact information fields on an obligation. This action stamps a
                                                                                 note on the obligation with the details of the transaction. ** PLEASE NOTE ** that sending a null or empty string for a
                                                                                 parameter value will remove any data that is currently in that field.

                                        Autopay
                                        AutopayView                              Call view to get a dataset (dsAutoPay) of all autopay records for a given account.
                                        BankDraftAdd                             Calling Bank Draft Add, adds a recurring bank draft (ACH) automatic payment record.
                                        BankDraftUpdate                          Calling Bank Draft Update, updates a recurring bank draft (ACH) automatic payment record given an account number
                                                                                 and autopay rowid.
                                        CreditCardAdd                            Calling CreditCard Add, adds a recurring credit card automatic payment record.
                                        CreditCardUpdate                         Calling CreditCard Update, will update the automatic payment record given an account number and autopay rowid.




                                        My AccountInfo Remove authentification   This allows for customers to be able to access the Concord MyAccount Info portal from within a client website.
   My Account Info
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 47 of 58




               Native excel file, tab named

                   USER ROLES
                                        Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 48 of 58


Pre-Servicing Questionnaire - User Roles



                                                                   INTERLINK USER ROLE DEFINITIONS
Listed below are standard categories for User setups. Each category is highlighted and includes a list of the assigned functions underneath. The
category titled "Basic," is included automatically with all User setups. Users often are assigned more than one role. A function can also appear in
                                                                     multiple roles




       RGI (all)                        BASIC                                     RGI                        CUSTOMER SERVICE
                   Add Ticklers                                                           Consumer Account History
                   Fee Breakout Hyperlink                                                 Internal Account History
                   View Activity                                                          Quick Search
                   View Account Alerts                                                    Order Auto Letter
                   Details                                                                Delete Autopay
                   View Contract Header                                                   Autopay Page
                   Refresh Link                                                           Payment Calculator
                   View custom fields                                                     Related Contracts
                   User Profile                                                           Resolve Account
                   Help                                                                   Summary Page
                   Basic Search                                                           User Profile
                   Advanced Search                                                        Waive Late Charges
                   View Ticklers                                                          Order Coupons
                   Transaction Detail Page                                                Order Statement
                   Open WebAis on account                                                 Access to Privacy Settings
                   View Consumer's Time Zone                                              Resolution Panel
                                                                                          Print Statement
         RGI                       INTERMEDIATE                                           Phoenix Menus#
                   Print a Consumer Account History                                       Set Flags:
                   Quick Search                                                               •      Collection Hold Flag
                   Related contracts                                                          •      Credit Reporting Hold Flag
                   Order coupon                                                               •      Late Charge Hold Flag
                                                                                              •      Late Notice Hold Flag
       RGI (all)                    ADVANCED                                                  •      Verbal Dispute Flag
                   Add Notes Types General (G), Inquiry (I),
                   Permanent (P), and Special Application Note
                   (SAN).
                                 Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 49 of 58


Pre-Servicing Questionnaire - User Roles
           Set Special Application Rule                                              OPTIONAL FEATURES
           Change Address                                             (These need to be Set by a Director of Operations)
           More Addresses                                          Autoletter Night Run
           Make Payments                                           Setup Recurring ACH
           Payoff Quote                                            Setup Recurring Autopay Only
           Resolve Accounts                                        Setup Recurring Credit Cards Only
           Account Summary Page                                    Autopay Edit/Delete
           Edit Custom Fields                                      Autopay Show Refund List
           Edit Notes                                              Collector Stats (Needs a Work Order)
           Order Statement                                         Collector Status with Advanced Options
           Resolution Panel                                        Accurint Skip Trace
           Search Phoenix Account List                             File Transfer
           Upgrade Info Page                                       Change Account Codes (Needs a Work Order)
           Edit Custom Fields                                      Ticklers - Delete All
                                                                   Transactions (Needs a Work Order)
     RGI                    COLLECTIONS                            Phoenix Reports
           Access Consoles                                         Admin *
           Bankruptcy Page                                         View Sensitive Info - SSN *
           Skip Trace Page                                         View Sensitive Info - Banking & CC *
           Summary Page                                            e-Statements
           Resolution Panel                                        DPL Page
           Resolution Macros                                       Down Payments (needs work order)
           ANI number (Automatic number identification)            Loan Documents
           Quick search                                            Set-flag Autopay Statement Opt-in
           Related accounts                                        Other____________________________
           User profile
           Statement
           Payment plan #                                 * (signed authorization form required)
                                                          # Needs an additional permission set by a Director of Operations
                                REPORTS
           Order CSS Reports
           Utilize Account Lists
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 50 of 58




               Native excel file, tab named

              ACCOUNT CODES
                           Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 51 of 58


Pre-Servicing Questionnaire - Account Code Definitions

 Account Codes                              Definitions

      A          Accounts that are being paid by ACH/Surepay Debit
      B          Accounts that are on bank card debit or credit card payment
      C          Accounts that are canceled
                 Accounts for which Concord has received notice of
      D          bankruptcy;active on Concord Servicing Corporation system
                 Accounts that are on bank card debit or credit card payment, and
      E          the payment is being charged by the client
      H          Accounts that are on "hold" for various reasons
      J          Accounts that are in the process of being "rescinded"
      K          Accounts for which we have obtained verbal notice of "bankruptcy"
                 Accounts that are in "legal" status and are expected to be
                 canceled, and for which collections are not being performed.
                 Reasons include forfeitures, foreclosures, and certain upgrades (in
      L          process).
                 Accounts on "management hold" on stop file for payments to be
      M          rejected to Concord by lockbox
                 Accounts that are being paid by check or money order and with a
      N          payment coupon
      P          Accounts that are "paid in full"
                 Sames an "N" code , except no coupons will be generated for
      Q          these accounts
      R          Rescission
                 Accounts that are on "soft hold" For ex: special payment
      S          arrangement
                 Accounts that have been transferred to a collection agency or
      T          another servicer
      U          Upgrade account
      V          Pending upgrade
      W          Dispute of debt
                 Accounts that are on Surepay/Automatic Debt but are on "hold" for
      X          various reason
                 Accounts for which no further collections are being performed at
      Y          the written request of the customer
                          Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 52 of 58


Pre-Servicing Questionnaire - Account Code Definitions

 Account Codes                              Definitions
                 Accounts for which no further collections are generally being
                 performed according to the terms of Concord agreement with its
      Z          developer/clients.
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 53 of 58




               Native excel file, tab named

          TRANSACTION CODES
                              Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 54 of 58


Pre-Servicing Questionnaire - Transaction Codes

Transaction                                                                                   Appears on Following
Codes         Definition                                                                      Report(s)
ACB           Credit Card Charge-Back – American Express                                      Cash Bank Balancing
ADC           Special Cash Adjustment                                                         Cash (not in Bank Balancing)
ADJ           Miscellaneous Adjustment                                                        Non-Cash
ADV           Advance                                                                         Non-Cash
ALP           Applied from Loan Proceeds                                                      Non-Cash
ARM           Rate Change to Adjustable Rate Contract                                         Loan History
ASB           Replace Primary Co-owner Name (in bankruptcy) with Secondary Co-owner Name on Contract
                                                                                              Loan History
ASM           Assumption                                                                      Assumption
B##           Annual Maintenance Billing – ## represents the last two digits of the bill year Billing
BOB           Type of Non-Cash Payment (deposited with Bank of Boston)                        Non-Cash
CAN           Cancellation                                                                    Cancellation
CAX           Recurring American Express payment made to Concord                              Cash Bank Balancing
CCK           Customer Check sent to Concord by Developer                                     Cash Bank Balancing
CCP           Credit Card Payment made to Developer                                           Non-Cash
CDC           Recurring Discover payment made to Concord                                      Cash Bank Balancing
CFX           CheckFax (payment by check drawn by Concord on delinquent customer’s bank)      Cash Bank Balancing
CHG           Change                                                                          Loan History
CHR           Charge                                                                          Non-Cash
CMM           Recurring MasterCard payment made to Concord                                    Cash Bank Balancing
CMV           Recurring Visa payment made to Concord                                          Cash Bank Balancing
COL           Collection Agency Fee (added to current balance)                                Non-Cash
CONV          Conversion                                                                      Not currently on a report
DCB           Credit Card Charge-Back – Discover                                              Cash Bank Balancing
DCK           Check from Developer for Customer’s Payment                                     Cash Bank Balancing
DEV           Developer code change                                                           Developer Code Change
DSC           Discount (affects principal only)                                               Non-Cash
DWA           Down Payment (Check over the phone/online)                                      Cash Bank Balancing
DWC           Down Payment Cash                                                               Cash Bank Balancing
DWN           Additional Down Payment                                                         Non-Cash
DWR           Down Payment Reversal                                                           Cash Bank Balancing
DWX           Down Payment Non-cash                                                           Non-Cash
DWZ           Down Payment Charge-Back                                                        Cash Bank Balancing
EFT           Electronic Funds Transfer (SurePay Debit)                                       Cash Bank Balancing
EXT           Extension of Term of Contract                                                   Extension
FCA           Foreign Check Adjustment                                                        Cash Bank Balancing
                              Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 55 of 58


Pre-Servicing Questionnaire - Transaction Codes

Transaction                                                                     Appears on Following
Codes         Definition                                                        Report(s)
ID            Impound Disbursement                                              Non-Cash
ID2           Impound Disbursement Refund to Customer                           Non-Cash
LCA           Late Charge Assessment                                            Non-Cash
LCF           Late Charge Fee                                                   Non-Cash
LCW           Late Charge Waive                                                 Non-Cash
LEN           Lender Code Change                                                Change of Lender
MAX           Manual/One Time American Express payment made to Concord          Cash Bank Balancing
MCB           Credit Card Charge-Back – MasterCard                              Cash Bank Balancing
MDC           Manual/One Time Discover payment made to Concord                  Cash Bank Balancing
MMM           Manual/One Time MasterCard payment made to Concord                Cash Bank Balancing
MMV           Manual/One Time Visa payment made to Concord                      Cash Bank Balancing
MRD           Type of Non-Cash Payment (deposited First Union Nat’l Bank)       Non-Cash
NCP           Non-Cash Payment (check retained by Developer)                    Non-Cash
NCR           Returned Non-Cash Check                                           Non-Cash
NEW           New Sale                                                          New Sale
NSF           Non-Sufficient Funds (check returned)                             Cash Bank Balancing
PMT           Cash Payment (check received by Concord)                          Cash Bank Balancing
PRJ           Project Code Change                                               Project Code Change
REB           Rebate (unearned interest rebate)                                 Non-Cash
REC           Rescission                                                        Cancellation
REF           Refinance                                                         Refinance
REI           Reinstatement                                                     Reinstatement
REO           Loan Balance Writeoff (of defaulted loan)                         Non-Cash
RFD           Refund                                                            Non-Cash
RTF           Return Item Fee                                                   Non-Cash
RT1           Returned Check - Payment Stopped                                  Cash Bank Balancing
RT2           Returned Check – Postdated Check                                  Cash Bank Balancing
RT3           Returned Check - Account Closed                                   Cash Bank Balancing
RT4           Returned Check - Refer to Maker                                   Cash Bank Balancing
RT5           Returned Check – Body and Figure Differ                           Cash Bank Balancing
RT6           Returned Check – Cannot Locate Account                            Cash Bank Balancing
RT7           Returned Check – Signature Needed                                 Cash Bank Balancing
RT8           Returned Check - Uncollected Funds                                Cash Bank Balancing
RT9           Returned Check - Canadian Funds                                   Cash Bank Balancing
RT0           Returned Check - Other                                            Cash Bank Balancing
                                Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 56 of 58


Pre-Servicing Questionnaire - Transaction Codes

Transaction                                                                               Appears on Following
Codes         Definition                                                                  Report(s)
SRV           Servicer Payments on Loan                                                   Non-Cash
T##           Annual Tax Billing – (## represents the last two digits of the bill year)   Billing
TEQ           Transfer of Equity (such as for upgrade from existing property to new)      Non-Cash
UAC           Unapplied Cash                                                              Non-Cash
UIB           Impound Balance Assumed (from prior servicer)                               Non-Cash
UPG           Upgraded Contract (acts as cancellation)                                    Cancellation
VCB           Credit Card Charge-Back – Visa                                              Cash Bank Balancing
WOB           Write Off Balance                                                           Non-Cash
WOP           Type of Non-Cash Payment (not previously applied)                           Non-Cash
WQC           Western Union Quick Collect payment                                         Cash Bank Balancing
WRS           Type of Non-Cash Payment (wired to client)                                  Non-Cash
Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 57 of 58




               Native excel file, tab named

                         INDEX
                               Case 1:20-cv-03863-LJL Document 1-4 Filed 05/18/20 Page 58 of 58
Pre-Servicing Questionnaire - Index
   Concord                       Servicing                      Account Access                    API-System Integration
    CONCORD TEAM                  SERVICES TO BE PROVIDED        MYACCOUNTINFO.COM                User Roles
    SIGNOFF                       INTEREST CALCULATION             Permissions                    Account Codes
                                    Adjustments                  INTERLINK                        Transaction Codes
   Contact Information            PAYMENT APPLICATION              Client Work
    CLIENT                          Application Order              Descriptions
    PRIOR SERVICER                  Due Date Advancement           Custom Data
                                  PAYMENT IN FULL                  Letters
   Portfolio                        Write off Limits               Printing
    DEVELOPER                       Refunds
      Overnight Mail Address        Fees                        AutoPay
    PROJECT                         Letters                      ACH
      Overnight Mail Address        Incentives                     Rejects
      Type of Business            FEE ASSESSMENT                   Incentive
    LENDER                          Return Items                 CREDIT CARDS
      Finance Arrangement           Check Fees                     Rejects
      Lender Approval               Other Fees                     Incentive
                                  NEW SALES                        Fees
   Conversion                       Letters
    CONTRACT CONVERSION           BILLING                       Collections
      Interest Reporting            Statements                   COLLECTIONS BY CLIENT
      Delinquency                   Coupons                      COLLECTIONS BY CONCORD
      Letters                     INTEREST REPORTING               Cycle
      History                     CHANGES                          Letters
                                    Cancellation                   Special Arrangements
                                    Account Codes                  Holds
                                    Due Date
                                    Addresses                   Reporting
                                  CREDIT REPORTING               ACCOUNTING PERIOD
                                  PRIVACY NOTICES                MONTH-END REPORTS
                                  CUSTODIAL                        Additional Reports
                                    Documents                      Delinquency Thresholds
                                    Release                        Calculations
                                                                   Delivery Method
                                                                 OTHER REPORTING OPTIONS
                                                                   Downloads
                                                                   File Transfer
